Name: Commission Regulation (EEC) No 535/83 of 8 March 1983 on the supply of common wheat flour to Sri Lanka as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 63/6 Official Journal of the European Communities 9 . 3 . 83 COMMISSION REGULATION (EEC) No 535/83 of 8 March 1983 on the supply of common wheat flour to Sri Lanka as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 18 October and 3 December 1982 the Council of the European Communities expressed its intention to grant, under a Community measure, 1 8 000 tonnes of common wheat to Sri Lanka under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 164, 14 . 6 . 1982, p. 1 . if) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . OJ No 106, 30 . 10 . 1962, p. 2553/62. (6) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 192, 26 . 7 . 1980 , p . 11 . (8 OJ No L 334, 21 . 11 . 1981 , p . 27. 9 . 3 . 83 Official Journal of the European Communities No L 63/7 ANNEX I 1 . Programme : 1982 2. Recipient : Sri Lanka 3 . Place or country of destination : Sri Lanka 4. Product to be mobilized : common wheat flour 5 . Total quantity : 11 921 tonnes ( 18 000 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7Ã ¨me (telex 270 807) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 1 1 % minimum (N x 6,25 on dry matter)  ash content : 0,52 % maximum referred to dry matter 10 . Packaging :  in new bags (')  jute sacks of a minimum weight of 910 g  net weight of the bags : 68,058 kg  marking of the bags, in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SRI LANKA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Colombo 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 22 March 1983 16 . Shipment period : 1 to 30 April 1983 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 63/8 Official Journal of the European Communities 9. 3 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 510 1 440 500 600 600 510 N 36000 Le Blanc 36500 BuzanÃ §ais Neuvy-Pailloux 36100 Issoudun 36400 La Chatre 36100 Issoudun Clion 36700 ChÃ ¢tillon-sur-Indre 500 1 000 CFPEI, 1 , boulevard des Marins, y boÃ ®te postale 297, 36006 ChÃ ¢teauroux Cedex Saint-Marcel 36200 Argenton-sur-Creuse 36440 Poulaines 1 000 Il 36250 Saint-Maur 600 Lange 36240 Ã cueillÃ © 500 Villegouin 36500 BuzanÃ §ais 600 Merigny 36220 Tournon-Saint-Martin 600 J 36600 ValenÃ §ay 1 250 SCA des Cantons des Saint-Martin et des Aix d'Anguillon, Menetou salon, 18110 Saint-Martin-d'Auxigny 18220 Les Aix-d'Anguillon 1 190 Union du Cher, 85-87, avenue de Lattre de Tassigny, 18028 Bourges Cedex SICA 36100 3 Issoudun 2 500 \ 36300 Le Blanc 1 000 Douadic 36300 Le Blanc 1 000 . Agri Indre, 33, avenue de la Gare, boÃ ®te postale 97, 36002 ChÃ ¢teauroux Argy 36500 BuzanÃ §ais 1 000 36250 Saint-Maur 1 100 / Clion 36700 ChÃ ¢tillon-sur-Indre 18 000 L